Opinion of the Court, by
Judge Owsley.
THIS was a suit in chancery, brought by the plaintiff in error, and an injunction restraining Blackford and his trustee from proceeding under a deed of trust executed by the plaintiff to secure a debt due Blackford, &c. upon an allegation of payment of the sum secured by the deed.
The answer denies payment of any greater sum than is credited on the deed, and there is no evidence in the cause disproving the allegations in the answer. The court below consequently decided correctly in dismissing the complainant’s bill; but they erred in decreeing the complainant to pay ten per cent. damages, there, being no law allowing damages in a case circumstanced like the present. The decree of the court, therefore, dismissing the bill with costs, must be affirmed, and the decree giving damages must be reversed with costs.